Title: From Thomas Jefferson to James Dinsmore, 20 July 1802
From: Jefferson, Thomas
To: Dinsmore, James


          
            Dear Sir
            Washington July 20. 1802.
          
          Your’s of the 12th. did not get to hand till last night. the ornaments for the frize of the chamber left this on the 10th. and are probably at Richmond by this time. but I shall be at home on Sunday, as early as they will arrive. from what you mention of the rotting of the sleepers of the Bow part of the Parlour, & the ends of the other, I presume that wall was close & that they have dry rotted for want of air. I wish therefore you may have thought to leave holes in the wall, or, which will do better, that you would now have a door made in it, large enough to let a person enter. I will have a wire door made for it which will let in air & keep out rats. Accept my best wishes.
          
            Th: Jefferson
          
        